AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                        FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                     Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON


                 Geoffrey Robert Lawson, Sr.,
                                                                                                         Jan 18, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )
Dan Pacholke; Eldon Vail; Israel Roy Gonzales; Brandon                       Civil Action No. 2:16-cv-00361-SMJ
Wells; Martha Hayes; Tamera Avery; Lori Wonders; John                )
Does 1-10; Paul Barker; Bonnie Longino; H. Hernandez; Lt.            )
D. Buss; Lt. M. Marry; CC2 Jordan; Bernard Warner;
Rachel Shook; and Tracy Stuenkel,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion to Dismiss and Request for Frivolous Finding (ECF No. 72) is GRANTED;
’
         Plaintiff’s complaint is DISMISSED WITH PREJUDICE; and
         Plaintiff is issued a “strike” under the Prison Litigation Reform Act, 28 U.S.C. § 1915(g).
         Judgment is entered in favor of Defendants

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.                                           on a motion to
      Dismiss and Request for Frivolous Finding (ECF No. 72)


Date: 01/18/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
